UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MANOUCHER MOHAMMADI, et al.,

                      Plaintiffs,
                                                      Civil Action No. 09-1289 (BAH)
                      v.
                                                      Judge Beryl A. Howell
ISLAMIC REPUBLIC OF IRAN, et al.,

                      Defendants.

                                    MEMORANDUM OPINION

       This is an action brought by and on behalf of four former Iranian nationals who were

imprisoned, tortured, and/or killed in a Tehran prison. The action is brought against the Islamic

Republic of Iran, Ayatollah Sayid Ali Hoseyni Khamenei, President Mahmoud Ahmadinejad,

and the Army of the Guardians of the Islamic Revolution (the “Revolutionary Guard”), under the

Alien Tort Statute, 28 U.S.C. § 1350, the Torture Victim Protection Act, 28 U.S.C. § 1350 note,

and the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1602, et seq. The defendants have

never appeared in or defended against this action, and the plaintiffs now seek default judgment

for the damages caused by the imprisonment, torture, and extrajudicial killing perpetrated by the

defendants. For the reasons discussed below, the Court finds that it lacks jurisdiction to grant

default judgment against any of the defendants.

I.     BACKGROUND

       As will be discussed further below, the Court held an evidentiary hearing in this matter

on April 4, 2013, at which the plaintiffs presented witnesses, videotape, and other documentary

evidence to support their claims. The factual background laid out below summarizes the relevant

evidence that the plaintiffs have submitted, both at the evidentiary hearing and through the filing

of affidavits and other documentary evidence.
                                                  1
         A.       Factual Background

         The plaintiffs are three siblings of Akbar Mohammadi, who was tortured and killed while

in Iranian custody.        See Third Am. Compl. (“TAC”) ¶ 2, ECF No. 42.                          Plaintiffs Nasrin

Mohammadi and Simin Taylor are Akbar’s sisters, 1 and plaintiff Manouchehr Mohammadi is

Akbar’s brother. Id. Although Akbar is also referred to as a plaintiff in the Third Amended

Complaint, see id., the plaintiffs clarify that Nasrin represents the estate of Akbar in this action.

See Supplemental Legal Mem. on Jurisdiction & Related Issues (“Pls.’ Mem.”) at 4, ECF No.

40. 2 All three plaintiffs were born in Iran, though all of them currently reside in California.

TAC ¶ 2.

         In 1994, Manouchehr and Akbar were college students living in Tehran, where they

became involved in political activism. See Aff. of Manouchehr Mohammadi (“Manouchehr

Aff.”) ¶¶ 3–4, ECF No. 20-1; Hr’g Ex. 3 (“Akbar Diary”) at 2–3, ECF No. 20-1. 3 During this

time, Akbar and Mancouchehr organized pro-freedom and pro-democracy political gatherings

that were critical of the Iranian government. See Manouchehr Aff. ¶¶ 5–6, 16; see also Tr. of

Evidentiary Hr’g at 30:16–22, 31:15–23 (Apr. 4, 2013), ECF No. 33-1. These political activities

drew the attention of the Iranian government, who “considered [them] enemies.” Manouchehr

Aff. ¶ 6. As a part of their political activism, Akbar and Manouchehr participated in the student

protests in Tehran in July 1999. See id. ¶ 16; see also Howard Schneider & John Lancaster,

1
  Ms. Taylor legally changed her name from Khadijeh Mohammadi to Simin Taylor when she became a United
States citizen in December 2011. See Aff. of Simin Taylor (“Taylor Aff.”) ¶¶ 3, 10.
2
 A deceased individual cannot serve as the real party in interest in a civil action. See FED. R. CIV. P. 25(a)(1) (“If a
party dies and the claim is not extinguished, the court may order substitution of the proper party.”). Although Rule
25 is normally applied when a party dies during the pendency of an action, the Court finds substitution to be
appropriate in this case. Therefore, to the extent that Akbar Mohammadi is a named plaintiff, the Court sua sponte
substitutes Nasrin Mohammadi, the representative of the estate of Akbar Mohammadi, in the place of Akbar
Mohammadi as the proper party in this action.
3
 Exhibit 3 is a diary that was kept by Akbar, which he wrote in 2005 while furloughed from prison on sick leave.
See Tr. of Evidentiary Hr’g at 113:2–4, ECF No. 33-1. That diary was later published in 2012 as book entitled Ideas
and Lashes: The Prison Diary of Akbar Mohammadi. A copy of this book was admitted into evidence at the
evidentiary hearing. See Exhibit List at 1, ECF No. 31.

                                                           2
Violence Rages for 6th Day in Tehran; Police, Vigilantes Disperse Student Demonstrators in

Battle over Reform (hereinafter Schneider & Lancaster, Violence Rages), WASH. POST, July 14,

1999, at A1. Those protests, which were “among the largest” since the 1979 revolution, “began

in reaction to a violent police raid on a Tehran University dormitory” and “spread quickly to

several other cities and broadened into an outcry of frustration with [the Iranian] social and

political order.” See Schneider & Lancaster, Violence Rages. The dormitory raid had been “a

response to a much smaller student protest of the closing of a liberal newspaper,” but the clashes

between students and security forces ultimately left at least two people dead and an unknown

number of students in police custody. Id.; see also Howard Schneider & John Lancaster,

100,000 Rally Behind Iran’s Clerics; Demonstration Counters Week of Protests by Reform-

Minded Students, WASH. POST, July 15, 1999, at A19.

        On July 15, 1999, Akbar and Manouchehr were arrested by agents of the Iranian Ministry

of Information for their role in the protests and were brought to Evin prison, which is located in

Tehran. See Manouchehr Aff. ¶ 17; Akbar Diary at 3–5; Aff. of Michael Ledeen (“Ledeen Aff.”)

¶ 16, ECF No. 34-1. While incarcerated at Evin, Akbar and Manouchehr were brutally and

repeatedly tortured. See Manouchehr Aff. ¶ 24. The physical torture consisted of, inter alia,

flogging the brothers with cables, hanging them from the ceiling by their hands for hours on end,

depriving them of sleep, exposing them to the elements in their prison cells, burning their

genitals with a cigarette lighter, and beating them to the point of unconsciousness. See, e.g.,

Akbar Diary at 9–10; Tr. of Evidentiary Hr’g at 51:2–54:19. 4                 Their torture was also

psychological in nature. As Manouchehr testified at the evidentiary hearing, he and Akbar were

tortured in front of one another and forced to undergo at least five mock executions and other


4
  Akbar’s diary provides a much more detailed, day-by-day account of the torture that he suffered and the
interrogations he underwent. See Akbar Diary at 9–35.

                                                   3
threats of execution, which were intended “to break [them] psychologically down.” See Tr. of

Evidentiary Hr’g at 48:18–22, 49:1–13.        In moving testimony at the evidentiary hearing,

Manouchehr described how this torture has resulted in his permanent physical and psychological

damage, including the removal of nine teeth, persistent pain throughout several areas of his body,

and a general inability to enjoy life. See id. at 49:25–51:10, 53:22–54:6; Manouchehr Aff. ¶ 49.

       The torture described above lasted for over seven years. See Manouchehr Aff. ¶¶ 54–55.

In July 2006, Akbar went on a hunger strike—one of several hunger strikes during his

imprisonment. See Tr. of Evidentiary Hr’g at 55:15–56:10; see also TAC ¶ 21; Akbar Diary at

27–30 (describing other hunger strikes). After five days of refusing food in his cell, Akbar was

moved to the prison’s clinic, where he received medical treatment and continued to refuse food

for three more days. See Tr. of Evidentiary Hr’g at 55:15–56:10. During this hunger strike,

Akbar was beaten as well. See id. At the evidentiary hearing, Manouchehr recounted that, after

this eight-day hunger strike, on July 31, 2006, Akbar died. See id. at 57:8–58:5; TAC ¶ 21.

Manouchehr further testified that Akbar was suspected to have been killed by an unspecified

type of “dust” sprayed in Akbar’s hospital room, which “would cause you a heart attack.” See

Tr. of Evidentiary Hr’g at 58:9–59:2. The precise cause of Akbar’s death was never determined,

however. See Manouchehr Aff. ¶ 59. The plaintiffs presented evidence that the arrest, torture,

and murder of Akbar were done pursuant to the direct orders of defendants Khamenei and

Ahmadinejad. See Aff. of Alan Keyes ¶ 7, ECF No. 34-2 (“[A]ll actions undertaken . . . by the

Iranian regime, with regard to the arrest, torture, and murder of Iranian dissidents are done under

the direct order of the Supreme Leader Ayatollah Ali Khamenei, and Iranian President Mahmoud

Ahmadinejad.”); Tr. of Evidentiary Hr’g at 143:25–144:3 (“[W]hen it comes to important things




                                                4
like killing dissidents, like building nuclear weapons, like sending terrorist teams overseas, they

do not freelance. This is done at a very, very high level.”). 5

        After Akbar’s death, Manouchehr was permitted to leave prison temporarily to attend

Akbar’s funeral. See Manouchehr Aff. ¶¶ 55, 64. While on leave from prison, Manouchehr fled

to Iraq, and then crossed the border into Turkey. Id. ¶ 65. While in Turkey, Manouchehr was

arrested and threatened with extradition to Iran, but in October 2006 the U.S. State Department

intervened and secured Manouchehr’s safe passage to the United States. See id. ¶¶ 65–66;

Supplemental Aff. of Manouchehr Mohammadi (“Manouchehr Supp. Aff.”) ¶ 2, ECF No. 35-2;

Tr. of Evidentiary Hr’g at 42:17–44:2. In addition to the State Department, Manouchehr was

aided by journalist Michael Ledeen and former U.S. government official Richard Perle. See

Manouchehr Supp. Aff. ¶ 3; Ledeen Aff. ¶ 13. On August 3, 2010, Manouchehr became a

permanent resident of the United States. Manouchehr Supp. Aff. ¶ 5.

        The evidence submitted by the plaintiffs also reveals that Akbar and Manouchehr were

not the only members of the Mohammadi family to be injured by one or more of the defendants

or their agents. Nasrin testified at the evidentiary hearing that an individual she believed to be an

agent of the Iranian government attempted to murder her in July 2002 while she was living in

Germany. See Tr. of Evidentiary Hr’g at 89:14–20, 91:16–92:24; Pls.’ Ex. 2, at 2–3 (admitted at

evidentiary hearing). Nasrin also testified that she attempted suicide after Akbar’s death. See Tr.

of Evidentiary Hr’g at 109:17–110:20.             Additionally, Simin Taylor averred that she was

imprisoned in Iran at some unspecified time prior to October 2006, and while in prison she was

threatened with rape. See Taylor Aff. ¶¶ 4, 7. She states that she “continue[s] to suffer from

nightmares because of the memories [she has] from prison.” Id. ¶ 11.

5
 It is worth noting, however, that Ahmadinejad did not assume the office of the presidency in Iran until August
2005. See, e.g., Nazila Fathi, Iran Tells Europe It’s Devoted to Nuclear Efforts and Talks, N.Y. TIMES, Aug. 4,
2005, at A10 (reporting that Ahmadinejad’s presidential inauguration was “set for Saturday[, August 6, 2005]”).

                                                      5
        Furthermore, Manouchehr and Nasrin testified that they have experienced ongoing

harassment from the Iranian regime since relocating to the United States.                          For example,

Manouchehr testified that he has received several threatening telephone calls from individuals in

Iran who identify themselves as being a part of the Iranian Ministry of Intelligence. See Tr. of

Evidentiary Hr’g at 79:4–83:17. These phone calls have included threats to Manouchehr’s life

and the lives of his parents, who still live in Iran. See id. Nasrin testified that in 2009 her

Facebook account was hacked, and a doctored photograph of her, depicting her in an immodest

light, was circulated to her friends and professional acquaintances. See id. at 164:23–166:14.

Nasrin also testified that she believes there to be “agents” of the Iranian government living in the

United States who are monitoring the plaintiffs’ activities and who “want to hurt . . . people or

kill people.” See id. at 166:15–167:7. 6 This was corroborated by the plaintiffs’ expert witnesses.

Former CIA Director R. James Woolsey, Jr. testified that agents of the Iranian regime carry out

operations to harm Iranians overseas, including in the United States. 7 See id. at 120:6–25.

Additionally, Kenneth R. Timmerman, an author and former Middle East reporter, testified that

Iranians living in the Los Angeles area in particular are “under high surveillance by Iranian

government agents.” Id. at 127:8–16 8

        Currently, Nasrin is a United States citizen—a status she obtained on April 22, 2009. See

Supp. Aff. of Nasrin Mohammadi (“Nasrin Supp. Aff.”) ¶ 6, ECF No. 35-1. Nasrin first applied

6
  Plaintiffs’ counsel also claims that he has received death threats and suffered a computer hack due to his
representation of the plaintiffs in this action. See Aff. of Larry Klayman ¶¶ 2–3, ECF No. 36-1.
7
  The Court permitted Mr. Woolsey to provide expert testimony on the subject of “human rights violations done by
Iran or organs and instruments of Iran, both domestically and abroad.” See Tr. of Evidentiary Hr’g at 117:6–16.
The Court allowed this testimony because the plaintiffs established that Mr. Woolsey has extensive experience in
areas of national security, foreign intelligence, and international relations, including most notably his service as
Director of Central Intelligence in the early 1990s. See id. at 115:3–117:5.
8
  The Court permitted Mr. Timmerman to provide both fact and expert testimony about the human rights violations
committed against the plaintiffs and how those violations were committed at the direction of defendants Khamenei
and Ahmadinejad. His expert testimony was based on his extensive professional expertise as an investigative
reporter in the Middle East. See Tr. of Evidentiary Hr’g at 122:14–126:24.

                                                         6
for permanent residency in the United States in June 2005, and she received that permanent

residency in February 2006.              Id. ¶¶ 4–5.     Manouchehr applied for permanent residency in

October 2006 and was granted permanent resident status on August 3, 2010. See Manouchehr

Supp. Aff. ¶¶ 2–3, 5. Ms. Taylor applied for permanent residency on October 1, 2007 and

became a United States citizen on December 15, 2011. See Taylor Aff. ¶¶ 8, 10.

           B.       Procedural Background

           The plaintiffs filed their original Complaint in this action on July 10, 2009. See ECF No.

1. 9 They filed an Amended Complaint on January 27, 2010. See Am. Compl., ECF No. 5. The

previous presiding Judge in this case directed the plaintiffs to file proof of service of the

Amended Complaint upon the defendants. 10 See Order dated Aug. 20, 2010, ECF No. 6. Before

the Amended Complaint was served, the plaintiffs filed a Second Amended Complaint on

September 22, 2010, with the leave of the Court. See Second Am. Compl. (“SAC”), ECF No.

11. Each of the three aforementioned iterations of the plaintiffs’ complaint were pleaded as class

actions. The original Complaint and the Amended Complaint were brought on behalf of a class

consisting of “all Iranians who have had their civil and human rights violated, been assaulted,

battered, tortured, and even murdered to keep a vicious, illegitimate and inhuman radical regime

in power.” Compl. ¶ 7; Am. Compl. ¶ 13. The Second Amended Complaint was brought on

behalf of a class consisting not only of “Iranians and Iranian-Americans” harmed by the Iranian

regime but also “United States servicemen stationed in Iraq, Afghanistan, Pakistan, and

9
  The plaintiffs filed a “Report to the Court Concerning Service of Process” on January 26, 2010, in which they
described “serv[ice of] the initial complaint on Defendant Ahmadinejad at a state dinner that he was attending at the
Barclay Intercontinental Hotel while he was meeting with the U.N. General Assembly in New York City on
September 23, 2009.” See ECF No. 4, at 2. The plaintiffs did not provide any proof that this service took place,
such as an affidavit from the individual who performed such service, as required by the Federal Rules. See FED. R.
CIV. P. 4(l)(1). At that time, the plaintiffs also stated that the Amended Complaint would “need to be reserved [sic]
through diplomatic channels using the Swiss government,” and “Plaintiffs intend to have [t]he translated Amended
Complaint delivered to Swiss diplomatic channels in the next ten days.” Pl.’s Report Concerning Service of Process
at 2–3.
10
     The current presiding Judge was assigned to this case on January 19, 2011.

                                                           7
elsewhere . . . who were murdered or harmed or threatened by or as a direct and proximate result

of Defendants’ actions.” SAC ¶¶ 9, 10.

         On December 15, 2010, in response to the Court’s directive, the plaintiffs filed an

affidavit from a third party, stating that he had “personally served each and every one of the

named defendants by serving the Embassy of Switzerland [in Washington, D.C.], which is the

representative of the Islamic Republic of Iran and its government officials and entities with

regard to the United States.” See Return of Service at 2, ECF No. 14. Service was performed by

hand-delivering summonses and copies of the Amended Complaint to “the document intake

person inside the [Washington, D.C.] Embassy.” 11 Id. Over nine months later, the plaintiffs



11
   The affidavit filed by the plaintiffs regarding service of process on the defendants appears not to comply with
either the Foreign Sovereign Immunities Act (“FSIA”) or the Federal Rules of Civil Procedure. “There are four
methods for serving process upon a foreign state, and they are listed in § 1608(a) in order of descending preference.”
Nikbin v. Islamic Republic of Iran, 471 F. Supp. 2d 53, 59 (D.D.C. 2007). The least-favored method of serving a
foreign state is service “through diplomatic channels,” which requires the clerk of the court to “send[] [translated
versions of] two copies of the summons and complaint and a notice of suit . . . to the Secretary of State in
Washington, District of Columbia.” 28 U.S.C. § 1608(a)(4). The State Department must then “transmit one copy of
the papers through diplomatic channels” and “shall send to the clerk of the court a certified copy of the diplomatic
note indicating when the papers were transmitted.” Id. The plaintiffs did not comply with this provision. See, e.g.,
Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d 148, 154 (D.C. Cir. 1994) (“[S]trict adherence to the terms of
1608(a) is required.”). First, the service papers were not “dispatched by the clerk of the court to the Secretary of
State.” See 28 U.S.C. § 1608(a)(4). In fact, neither the clerk of this Court nor the State Department appear to have
had any involvement whatsoever in the plaintiffs’ attempt to serve the defendants. See Return of Service, at 2.
Second, the plaintiffs have submitted no proof that the service papers were “transmit[ted] . . . through diplomatic
channels to the foreign state.” See 28 U.S.C. § 1608(a)(4) (emphasis added). It is true that the U.S. Interests
Section of the Swiss Embassy in Tehran is the proper diplomatic channel through which to serve Iran, see, e.g.,
Nikbin, 471 F. Supp. 2d at 60, but the plaintiffs here merely left the service papers with “the document intake person
inside the [Swiss] Embassy” in Washington, D.C, see Return of Service, at 2. Finally, the “certified copy of the
diplomatic note indicating when the papers were transmitted” was never filed with the clerk of this Court, as
required by the FSIA. See 28 U.S.C. § 1608(a)(4).
Likewise, the plaintiffs’ proof of service does not appear to comply with Federal Rule of Civil Procedure 4(f), which
describes the methods by which a summons can be served upon individuals in a foreign country. See FED. R. CIV. P.
4(f). Such methods must be used when serving individual officials of a foreign sovereign who are located in a
foreign country because those officials do not qualify as a “foreign state” under the FSIA. See Samantar v. Yousuf,
130 S. Ct. 2278, 2292 n.20 (2010). The plaintiffs’ method of service—leaving papers at the Swiss Embassy in
Washington, D.C.—does not satisfy any of the methods outlined in Rule 4(f). It is perhaps possible that the
plaintiffs served the defendants “as prescribed by the foreign country’s law for service in that country in an action in
its courts of general jurisdiction.” See FED. R. CIV. P. 4(f)(2)(A). The Court is not familiar with Iranian law and
cannot comment on whether the plaintiffs complied with Iran’s requirements for service of process, but the Court
finds it highly improbable that the method of service described in the plaintiffs’ return of service affidavit satisfies
any country’s requirements for serving process.

                                                           8
filed a motion for entry of default and for default judgment against the defendants. See Mot. for

Entry of Default & Mot. for Default J. (“Default Mem.”), ECF No. 15. The Court granted the

plaintiffs’ request regarding the entry of default and directed the Clerk to enter a default against

each of the defendants, see Order dated Dec. 8, 2011, ECF No. 16, and the Clerk did so on

December 8, 2011, see Default, ECF No. 17. The Court held a status conference on December

16, 2011, at which the Court directed the plaintiffs to submit evidence by way of affidavits to

establish the defendants’ liability. See Minute Order dated Dec. 16, 2011. The Court also

scheduled an evidentiary hearing to establish damages. See id.

         The plaintiffs submitted two affidavits in support of liability on February 9, 2012: one

from Manouchehr Mohammadi, and one from Kenneth Timmerman. See Aff. of Manouchehr

Mohammadi (Feb. 3, 2012), ECF No. 20-1; Aff. of Kenneth R. Timmerman (Feb. 8, 2012), ECF

No. 20-2. On December 14, 2012, the Court held a further status conference with plaintiffs’

counsel to discuss the procedures for submitting further evidence and to clarify the scope and

nature of the plaintiffs’ claims. During that status conference, plaintiffs’ counsel indicated to the

Court that the plaintiffs intended to abandon their class-action allegations and to proceed only

with the Mohammadis as plaintiffs. See Tr. of Status Conference at 4:12–5:8 (Dec. 14, 2012).

The Court also set a date for an evidentiary hearing during that December 12, 2012 status

conference, for the purpose of receiving any further evidence regarding liability or damages. See

Minute Entry dated Dec. 14, 2012.

         In preparation for the evidentiary hearing, the Court directed the plaintiffs to file a final

witness list and any further affidavits or declarations. See Order dated Mar. 22, 2013, ECF No.


The Court need not decide whether these defects in service have any effect on the Court’s personal jurisdiction over
the defendants because the Court dismisses this action on other jurisdictional grounds. The Court observes these
defects in service in any event to make clear that there is a serious question as to whether the Court has personal
jurisdiction over any of the defendants, and therefore subject-matter jurisdiction is not the only jurisdictional hurdle
faced by the plaintiffs in this case.

                                                           9
25. The Court also directed the plaintiffs’ counsel to come to the evidentiary hearing prepared to

discuss further (1) the scope of the relief sought by the plaintiffs; and (2) the basis for the Court’s

subject-matter jurisdiction over this action. The Court held an evidentiary hearing on April 4,

2013, in which the plaintiffs presented testimony and other evidence to support their claims.

Prior to the presentation of evidence, the Court held oral argument with plaintiffs’ counsel

regarding the jurisdictional questions raised by the Court’s April 1, 2013 Order. See Tr. of

Evidentiary Hr’g at 4:5–26:13. After hearing the plaintiffs’ arguments, the Court concluded: “I

am not fully persuaded yet that I have either subject matter jurisdiction to hear these claims, nor

personal jurisdiction over the two individual officials in order to enter any form of default

judgment against any . . . of the defendants.” Id. at 26:17–21. The Court further cautioned: “I

am going to hear testimony today, but I don’t want you or your clients to be under any

misimpression about my continuing feelings of being quite troubled by the jurisdictional—both

subject matter and personal jurisdictional issues raised by the—by these claims.” Id. at 27:6–11;

see also id. at 27:14–20 (“Since the plaintiffs have been waiting for some time now to tell their

story, to have their claims heard, I’m not going to deny them that opportunity now, and we’ll

give you sufficient time to try and persuade me of your very creative interpretations of both the

‘torture’ definition and the scope and reach of the FSIA.”).

       Following the evidentiary hearing, the Court provided the plaintiffs yet another

opportunity to submit further evidence in support of liability or damages, and the Court also

permitted the plaintiffs to submit supplemental briefing regarding the subject-matter jurisdiction

and personal jurisdiction issues discussed during oral argument. See Minute Order dated Apr. 4,

2013. On April 30, 2013, the plaintiffs filed a motion to amend their Complaint for a third time,

see Pls.’ Unopposed Mot. to File Third Am. Compl., ECF No. 39, which the Court granted, see



                                                  10
Minute Order dated May 15, 2013. According to the Third Amended Complaint, filed on May

15, 2013, the plaintiffs alleges five claims for relief: (1) engaging in terrorism and/or providing

material support to a terrorist organization; (2) assault and battery; (3) intentional infliction of

emotional distress; (4) wrongful death; and (5) personal injury and death caused by acts of

torture and extrajudicial killing, pursuant to 28 U.S.C. § 1605A. See TAC ¶¶ 29–57. The Third

Amended Complaint is not pleaded as a class action, and the only named plaintiffs are

Manouchehr Mohammadi, Nasrin Mohammadi, and Simin Mohammadi, on behalf of themselves

and on behalf of Akbar Mohammadi. See id. at 1. Currently pending before the Court is the

plaintiffs’ motion for default judgment against all defendants. For the reasons discussed below,

the Court concludes that it lacks subject-matter jurisdiction over the plaintiffs’ claims.

II.    LEGAL STANDARD

       A.      Subject-Matter Jurisdiction

       A federal court has “an affirmative obligation to consider whether the constitutional and

statutory authority exist” for it to hear a case. James Madison Ltd. v. Ludwig, 82 F.3d 1085,

1092 (D.C. Cir. 1996) (internal quotation marks omitted). The proponent of jurisdiction bears

the burden of proving that jurisdiction exists. Khadr v. United States, 529 F.3d 1112, 1115 (D.C.

Cir. 2008). While “the district court may consider materials outside the pleadings,” it must “still

accept all of the factual allegations in the complaint as true.” Jerome Stevens Pharm., Inc. v.

FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005) (citations and internal quotation marks omitted). “If

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.” FED. R. CIV. P. 12(h)(3).

       B.      Default Judgment

       Under Federal Rule of Civil Procedure 55(b)(2), the Court may consider default

judgment when a party applies for that relief. See FED. R. CIV. P. 55(b)(2). “[S]trong policies

                                                 11
favor resolution of disputes on their merits,” and therefore “[t]he default judgment must normally

be viewed as available only when the adversary process has been halted because of an essentially

unresponsive party.” Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980) (quoting H.F.

Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir. 1970)). A

default judgment is appropriate when a defendant is “a ‘totally unresponsive’ party and its

default plainly willful, reflected by its failure to respond to the summons and complaint, the

entry of default, or the motion for default judgment.” Hanley-Wood LLC v. Hanley Wood LLC,

783 F. Supp. 2d 147, 150 (D.D.C. 2011). Where, as here, there is a complete “absence of any

request to set aside the default or suggestion by the defendant that it has a meritorious defense, it

is clear that the standard for default judgment has been satisfied.” Int’l Painters & Allied Trades

Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C. 2008).

        “[E]ntry of a default judgment is not automatic,” however. Mwani v. bin Laden, 417 F.3d

1, 6 (D.C. Cir. 2005) (footnote omitted). The procedural posture of a default does not relieve a

federal court of its “affirmative obligation” to determine whether it has subject-matter

jurisdiction over the action. See Ludwig, 82 F.3d at 1092. Additionally, “a court should satisfy

itself that it has personal jurisdiction before entering judgment against an absent defendant.”

Mwani, 417 F.3d at 6. The party seeking default judgment has the burden of establishing both

subject-matter jurisdiction over the claims and personal jurisdiction over the defendants. See,

e.g., FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008) (“The plaintiffs

have the burden of establishing the court’s personal jurisdiction over [the defendants].”); Khadr,

529 F.3d at1115 (“[T]he party claiming subject matter jurisdiction . . . has the burden to

demonstrate that it exists.”).




                                                 12
       Finally, when default is sought under the FSIA, a claimant must “establish[] his claim or

right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e); see also H.R. Rep. No.

94-1487, at 26 (1976) (stating that § 1608(e) establishes “the same requirement applicable to

default judgments against the U.S. Government under rule 55(e), F.R. Civ. P.”). “A flexible

approach has been utilized in determining what procedures the court should employ in

determining whether Rule 55(d)’s requirement of evidence satisfactory to the court is fulfilled.”

Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 139 (D.D.C. 2008). “[W]hen it seems

advantageous, a court may conduct a hearing to determine whether to enter a judgment by

default.” 10A CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 2688 (3d ed.

2013); see also FED. R. CIV. P. 55(b)(2) (“The court may conduct hearings . . . when, to enter or

effectuate judgment, it needs to . . . determine the amount of damages . . . establish the truth of

any allegations or evidence; or . . . investigate any other matter.”).

III.   DISCUSSION

       As the recitation of the factual background above makes clear, this case involves serious

violations of human rights and international law. The entire Mohammadi family has been

devastated by the heinous actions of the Iranian regime, and they continue to carry deep

emotional and physical scars as a result of those actions. Nevertheless, “‘[f]ederal courts are

courts of limited jurisdiction,’ possessing ‘only that power authorized by the Constitution and

statute.’” Gunn v. Minton, 133 S. Ct. 1059, 1064 (2013) (quoting Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Although the plaintiffs ask this Court “to make the

Mohammadi family whole” and “to send a strong message that these crimes against humanity

will not be tolerated by the American system of justice,” see Pls.’ Mem. at 4, this Court may not

exceed the limited powers conferred to it by Article III of the Constitution and by Congress. As



                                                  13
discussed below, the Court lacks subject-matter jurisdiction over the plaintiffs’ claims in this

matter, and therefore the Court does not have the authority to grant the plaintiffs the default

judgment that they seek. See, e.g., Vizer v. VIZERNEWS.COM, 869 F. Supp. 2d 75, 84 (D.D.C.

2012) (denying default judgment where court lacked jurisdiction).

       A.      The Court Lacks Subject-Matter Jurisdiction Over Claims Against Iran and
               the Revolutionary Guard

       The Foreign Sovereign Immunities Act (“FSIA”) is “the sole basis for obtaining

jurisdiction over a foreign state in our courts.” Argentine Republic v. Amerada Hess Shipping

Corp., 488 U.S. 428, 434 (1989); see also 28 U.S.C. § 1604 (“[A] foreign state shall be immune

from the jurisdiction of the courts of the United States and of the States except as provided in

sections 1605 to 1607 of [the FSIA].”); Price v. Socialist People’s Libyan Arab Jamahiriya, 294

F.3d 82, 87 (D.C. Cir. 2002) (“The [FSIA] . . . confers immunity on foreign states in all cases

that do not fall into one of its specifically enumerated exceptions.”). The FSIA defines a

“foreign state” to include “a political subdivision of a foreign state or an agency or

instrumentality of a foreign state.” 28 U.S.C. § 1603(a). In turn, the FSIA defines “agency or

instrumentality of a foreign state” as “any entity” (1) “which is a separate legal person, corporate

or otherwise, and” (2) “which is an organ of a foreign state or political subdivision thereof, or a

majority of whose shares or other ownership interest is owned by a foreign state or political

subdivision thereof” and (3) “which is neither a citizen of a State of the United States . . . nor

created under the laws of any third country.” Id. § 1603(b). The Supreme Court has held,

however, that the term “agency or instrumentality” in the FSIA does not refer to natural persons,

such as individual government officials. See Samantar v. Yousuf, 130 S. Ct. 2278, 2286–87

(2010). Therefore, in the instant case the Islamic Republic of Iran and the Revolutionary Guard




                                                14
are considered a “foreign state” under the FSIA, but defendants Khamenei and Ahmadinejad are

not. See id. 12

        The FSIA enumerates six general exceptions to foreign sovereign immunity, see 28

U.S.C. § 1605(a), as well as a seventh specific terrorism exception, see id. § 1605A. The

plaintiffs rely on the terrorism exception in alleging subject-matter jurisdiction under the FSIA.

See TAC ¶ 10 (“Defendants are subject to suit in the courts of the United States . . . because their

conduct falls within the exceptions [sic] to foreign sovereign immunity set forth in 28 U.S.C.

§ 1605A.”). 13 That portion of the FSIA contains a number of limitations on the scope of the

terrorism exception, including, most notably, limitations on (1) the class of persons who may

seek relief; and (2) the kinds of actions that allow plaintiffs to pierce the shield of foreign

sovereign immunity. In particular, the terrorism exception states:

        A foreign state shall not be immune from the jurisdiction of courts of the United
        States or of the States in any case not otherwise covered by this chapter in which
        money damages are sought against a foreign state for personal injury or death that
        was caused by an act of torture, extrajudicial killing, aircraft sabotage, hostage
        taking, or the provision of material support or resources for such an act if such act
        or provision of material support or resources is engaged in by an official,
        employee, or agent of such foreign state while acting within the scope of his or
        her office, employment, or agency.

28 U.S.C. § 1605A(a)(1). The statute further limits the scope of a court’s jurisdiction to hear a

claim under the terrorism exception by requiring that: (1) “the foreign state was designated as a


12
    It is unclear whether the Revolutionary Guard should be considered a “foreign state” or an “agency or
instrumentality” thereof. Compare Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 180 (D.D.C. 2010)
(finding the Revolutionary Guard to be “an instrumentality of Iran that acts as a military arm of the government”),
with Salazar v. Islamic Republic of Iran, 370 F. Supp. 2d 105, 116–17 (D.D.C. 2005) (finding core function of
Revolutionary Guard to be governmental). This distinction, however, is immaterial in the instant case because the
Court dismisses the claims against the Revolutionary Guard on immunity grounds. See Nikbin, 471 F. Supp. 2d at
64 (“[T]he immunity provisions of the FSIA do not distinguish between agencies and instrumentalities and the state
itself.”).
13
  In previous iterations of their Complaint, the plaintiffs also relied upon the exception at 28 U.S.C. § 1605(a)(5),
commonly known as the “commercial tort exception” to foreign sovereign immunity. See Second Am. Compl. ¶ 13;
Am. Compl. ¶ 9; Compl. ¶ 9. This basis for the assertion of jurisdiction is removed in the Third Amended
Complaint, which is the operative one here.

                                                        15
state sponsor of terrorism at the time the [torture, extrajudicial killing, aircraft sabotage, or

hostage taking] occurred” and “remains so designated;” (2) “the claimant or the victim was, at

the time the [torture, extrajudicial killing, aircraft sabotage, or hostage taking] occurred . . . a

national of the United States;” and (3) “in a case in which the act occurred in the foreign state

against which the claim has been brought, the claimant has afforded the foreign state a

reasonable opportunity to arbitrate the claim in accordance with the accepted international rules

of arbitration.” Id. § 1605A(a)(2)(A). When these three statutory prerequisites for a waiver of

foreign sovereign immunity are met, the FSIA terrorism exception provides a private right of

action for victims of state-sponsored terrorism. See id. § 1605A(c).

       As discussed above, following the refinement of the claims in this case, and upon review

of the plaintiffs’ pre-hearing submissions, the Court required oral argument regarding whether

the Court has subject-matter jurisdiction over the plaintiffs’ claims. The Court also permitted the

plaintiffs to file further briefing and evidence regarding the basis for the Court’s subject-matter

jurisdiction under the FSIA. See Minute Order dated Apr. 4, 2013; see also Tr. of Evidentiary

Hr’g at 26:14–27:20. In their supplemental briefing, the plaintiffs contend that they satisfy the

statutory requirements of 28 U.S.C. § 1605A(a)(2). See Pls.’ Mem. at 17–21. First, the plaintiff

argues that “Iran is a state sponsor of terrorism.” Id. at 17. This is unquestionably correct. The

Islamic Republic of Iran is designated a “state sponsor of terrorism” and has been since 1984.

See U.S. Dep’t of State, Country Reports on Terrorism 2011 at 171–73 (2012), available at

http://www.state.gov/documents/organization/195768.pdf; Goldberg-Botvin v. Islamic Republic

of Iran, No. 12-1292, 2013 WL 1343663, at *4 (D.D.C. Apr. 4, 2013) (“Iran has been designated

as a state sponsor of terrorism continuously since January 1984 through the present.”).




                                                16
       Where the plaintiffs’ jurisdictional argument falters, however, is with respect to the

second requirement listed above, that “the claimant or the victim was, at the time the [torture,

extrajudicial killing, aircraft sabotage, or hostage taking] occurred . . . a national of the United

States.” 28 U.S.C. § 1605A(a)(2)(A)(ii). The plaintiffs argue that they satisfy this requirement

by putting forth expansive interpretations of the terms “torture” and “national of the United

States.” Both interpretations, however, are contrary to the plain language of the statutory text

and the judicial decisions interpreting that language.

               1.      The Plaintiffs Were Not “Nationals of the United States” at the Time of
                       the Acts Underlying Their Claims.

       As to the term “national of the United States,” the plaintiffs contend that Manouchehr,

Nasrin, and Akbar “owed their permanent allegiance to the United States and no longer had any

loyalty to Iran after the first signs of persecution, including their initial imprisonment. See Pls.’

Mem. at 19; see also Tr. of Evidentiary Hr’g at 36:6–37:3, 40:5–24, 104:16–105:11. The

plaintiffs contend that this qualifies them as “nationals of the United States” because the FSIA

incorporates the definition of “national” contained in the Immigration and Nationality Act. See

Pls.’ Mem. at 18 (citing 28 U.S.C. § 1605A(g)(5)). That statute defines “national of the United

States” as either (1) “a citizen of the United States,” or (2) “a person who, though not a citizen of

the United States, owes permanent allegiance to the United States.” 8 U.S.C. § 1101(a)(22)

(emphasis added). The plaintiffs rely on the “owes permanent allegiance” language in the

immigration statute to contend that their manifestations of allegiance to the United States, and

their concomitant severances of allegiance to Iran, were sufficient to qualify them as “nationals

of the United States.” See Pls.’ Mem. at 18–20; see also Tr. of Evidentiary Hr’g at 13:25–14:3

(“[W]e believe that the definition in the [FSIA] can be read more broadly than in the simple

context of applying for residency or citizenship in the United States.”).


                                                 17
        In support of their argument, the plaintiffs contend that this Court “has expanded the

definition [of ‘national of the United States’] to include those who have taken the steps necessary

to become permanent residents or citizens and thus have shown their intention of severing ties

with their former countries.” Pls.’ Mem. at 19. To support this proposition, the plaintiffs cite

two cases from within this Circuit. The first involved a claim under the FSIA by an individual

who alleged that he had been tortured and imprisoned by Iran in July 2000. See Asemani v.

Islamic Republic of Iran, 266 F. Supp. 2d 24, 24 (D.D.C. 2003). Before that date, the plaintiff in

Asemani had become a permanent resident of the United States in 1994, and he had applied for

United States citizenship in 1999. Id. at 26–27. He had also “pursued his application for

citizenship through an interview with an Immigration and Naturalization officer in July 1999.”

Id. at 27. The court in Asemani held that these actions, in particular his application for U.S.

citizenship, “demonstrated [the plaintiff’s] permanent allegiance to the United States sufficient to

constitute him a ‘national’ within the meaning of the FSIA.” Id.; see also id. at 26 (“Recent

cases, however, suggest that a person may become a ‘national’ of the United States by applying

for citizenship.” (collecting cases)).

        The other case relied upon by the plaintiffs involved a non-citizen who was serving in the

United States Army at the time that he was killed. See Peterson v. Islamic Republic of Iran, 515

F. Supp. 2d 25, 40 n.4 (D.D.C. 2007). Peterson was brought under the previous version of the

FSIA terrorism exception, before it was amended in 2008. The pre-2008 version of the terrorism

exception required either the claimant or the victim to have been a national of the United States

“when the act upon which the claim is based occurred.” See 28 U.S.C. § 1605(a)(7)(B)(ii)

(2006) (amended 2008). The court in Peterson observed that the decedent “remained a member

of the United States Army in North Carolina from [1980] until his death in Beirut, Lebanon in



                                                18
1983,” and therefore it was “beyond any doubt that [his] allegiance to the United States was

permanent.” Peterson, 515 F. Supp. 2d at 40 n.4.

          The facts of the instant case, however, are distinguishable from the facts at issue in both

Asemani and Peterson. The plaintiffs in the instant case, unlike the plaintiff in Asemani, had not

applied for or otherwise pursued United States citizenship at the time that the defendants

perpetrated the acts of torture and extrajudicial killing that form the basis of the plaintiffs’ FSIA

claims.     Although Nasrin Mohammadi applied for permanent residency in June 2005 and

received permanent residency in February 2006 prior to Akbar’s death, see Nasrin Supp. Aff.

¶¶ 4–5, permanent residency does not qualify a person as a “national of the United States.” See,

e.g., Abou-Haidar v. Gonzales, 437 F.3d 206, 207 (1st Cir. 2006) (“[O]ne can become a

‘national’ of the United States only by birth or by naturalization under the process set by

Congress.”); see also Lin v. United States, 561 F.3d 502, 508 (D.C. Cir. 2009) (holding that

“manifestations of ‘permanent allegiance’ do not, by themselves, render a person a U.S.

national” (citing Abou-Haidar, 437 F.3d at 207)). 14

          Furthermore, more recent case law has rejected the legal foundation of Asemani’s holding

regarding the definition of “national of the United States.” The federal courts of appeals,

including the D.C. Circuit, have unanimously endorsed the proposition that a person may only

qualify as a “national of the United States” through birth or completion of the naturalization

process. 15 See Patel v. Napolitano, 706 F.3d 370, 373–77 (4th Cir. 2013); Lin, 561 F.3d at 508


14
  Currently, Nasrin and Simin both qualify as “nationals of the United States.” Nasrin has been a U.S. citizen since
2009, see Nasrin Supp. Aff. ¶ 6, and Simin has been a U.S. citizen since December 2011 and served in the U.S.
Army from January 2011 to September 2011, see Taylor Aff. ¶¶ 9–10. Nevertheless, neither Nasrin nor Simin was a
national of the United State at the time the operative acts of torture and extrajudicial killing took place between 1999
and 2006.
15
   A separate section of the Immigration and Nationality Act establishes four narrow categories of persons who
qualify as nationals, but not citizens, of the United States. See 8 U.S.C. § 1408. The plaintiffs do not fit within any
of those four categories.

                                                          19
(D.C. Circuit); Omolo v. Gonzales, 452 F.3d 404, 409 (5th Cir. 2006); Abou-Haidar, 437 F.3d at

207 (First Circuit); Marquez-Alamanzar v. INS, 418 F.3d 210, 218–19 (2d Cir. 2005); Sebastian-

Soler v. U.S. Att’y Gen., 409 F.3d 1280, 1285 (11th Cir. 2005); United States v. Jimenez-Alcala,

353 F.3d 858, 861–62 (10th Cir. 2003); Salim v. Ashcroft, 350 F.3d 307, 310 (3d Cir. 2003);

Perdoma-Padilla v. Ashcroft, 333 F.3d 964, 966–67 (9th Cir. 2003); see also Miller v. Albright,

523 U.S. 420, 467 n.2 (1998) (Ginsburg, J., dissenting) (observing that, although “[n]ationality

and citizenship are not entirely synonymous . . . the only remaining noncitizen nationals are

residents of American Samoa and Swains Island”). Asemani relied upon three circuit court

decisions that have either been narrowed or effectively overruled by more recent decisions. See

Asemani, 266 F. Supp. 2d at 26 (citing Hughes v. Ashcroft, 255 F.3d 752 (9th Cir. 2001), United

States v. Morin, 80 F.3d 124, 126 (4th Cir. 1996), and Oliver v. U.S. Dep’t of Justice, 517 F.2d

426 (2d Cir. 1975)). Hence, to the extent that Asemani expanded the definition of “national of

the United States” to include those who have merely applied for citizenship, that decision is no

longer in accord with the current state of the law. See, e.g., Lin, 561 F.3d at 508.

       The decision in Peterson is similarly distinguishable from the instant case. The plaintiffs

describe Peterson as “holding that even a citizen of another country can satisfy the ‘national of

the United States’ requirement of FSIA by simply demonstrating his allegiance.” Pls.’ Mem. at

19. That description, however, is misleading and far too broad. Peterson narrowly held that a

member of the U.S. armed forces who was killed while serving abroad qualified as a “national of

the United States” under the FSIA. See Peterson, 515 F. Supp. 2d at 40 n.4. None of the

plaintiffs was a member of this country’s armed forces at the time the defendants perpetrated the

alleged acts of torture and extrajudicial killing, and as a result the plaintiffs cannot rely on




                                                 20
Peterson to render them “nationals of the United States.” 16 Furthermore, if there were any

ambiguity in Peterson’s statement that the decedent’s membership in the armed forces

“establishes beyond any doubt that [his] allegiance to the United States was permanent,” id., the

D.C. Circuit has since clarified that “manifestations of ‘permanent allegiance’ do not, by

themselves, render a person a U.S. national,” Lin, 561 F.3d at 508; see also id. (“[A]ttitudes of

permanent allegiance do not help Appellants.”). Hence, although some of the plaintiffs may

have had attitudes or feelings of “permanent allegiance” prior to 2006, see Pls.’ Mem. at 19–20,

those attitudes and feelings do not qualify them as “nationals of the United States.” Accord In re

Navas-Acosta, 23 I. & N. Dec. 586, 587–88 (B.I.A. 2003) (holding that “whether one ‘owes

permanent allegiance to the United States’ is not simply a matter of individual choice,” but rather

“it reflects a legal relationship between an individual and a sovereign”).

                  2.       The Acts Underlying the Plaintiffs’ FSIA Claims are Not Ongoing.

         The plaintiffs also argue that this Court has jurisdiction over their FSIA claims because,

even if the plaintiffs were not nationals of the United States from 1999–2006 when Akbar and

Manouchehr were in prison, the “Defendants have continued to harass and torture the Plaintiffs”

through the present day. See Pls.’ Mem. at 20 (emphasis added). As discussed above, the

FSIA’s terrorism exception requires either the claimant or the victim to have been, inter alia, a

national of the United States “at the time the act described in paragraph (1) occurred.” See 28

U.S.C. § 1605A(a)(2)(A)(ii). Such acts include “torture” and “extrajudicial killing,” which are




16
  Despite the fact that Peterson’s reading of the term “national” is contrary to more recent precedent from the D.C.
Circuit, see Lin, 561 F.3d at 508, the Peterson holding is nevertheless still consistent with the current text of the
FSIA. The current version of the FSIA terrorism exception—enacted in 2008, after Peterson was decided—
expanded the scope of claimants and victims who can sue under the terrorism exception. In particular, the current
version confers jurisdiction if the claimant or the victim of the foreign state’s actions was, inter alia, “a member of
the armed forces” at the time of the event underlying the claim. See 28 U.S.C. § 1605A(a)(2)(A)(ii).

                                                         21
the only listed acts that could plausibly apply to the facts of this case. 17 Hence, the plaintiffs’

argument is that they continue to be “tortured” by Iran due to the harassment and threats that

they have endured since relocating to the United States. See Pls.’ Mem. at 20; see also Tr. of

Evidentiary Hr’g at 5:21–22 (“[T]hey continue to be harassed, in effect, mentally tortured and

harmed.”); id. at 16:6–9 (“We would submit that continuing death threats, that you continue to

speak out and you will be kidnapped, tortured—killed does fall within that definition of

‘torture.’”).

           The FSIA’s terrorism exception defines “torture” with reference to the definition of that

term contained in section 3 of the Torture Victim Protection Act (“TVPA”). See 28 U.S.C.

§ 1605A(h)(7). That provision defines torture as:

           any act, directed against an individual in the offender’s custody or physical
           control, by which severe pain or suffering . . . whether physical or mental, is
           intentionally inflicted on that individual for such purposes as obtaining from that
           individual or a third person information or a confession, punishing that individual
           for an act that individual or a third person has committed or is suspected of having
           committed, intimidating or coercing that individual or a third person, or for any
           reason based on discrimination of any kind.

28 U.S.C. § 1350 note, sec. 3(b)(1). The plaintiffs contend that the harassment and threats they

have endured fall within this definition of torture because they “feel they cannot escape the

ceaseless, barbaric grip of the Defendants.” See Pls.’ Mem. at 20; see also Tr. of Evidentiary

Hr’g at 20:7–21:14. The Court does not doubt that the plaintiffs continue to live in fear of the

Iranian government and whatever agents that government may deploy to monitor the plaintiffs’

movements and activities within the United States.                     The FSIA requires, however, that the

plaintiff be “in the offender’s custody or physical control” at the time the “severe pain or

suffering” is inflicted. See 28 U.S.C. § 1350 note, sec. 3(b)(1); id. § 1605A(h)(7). None of the



17
     The other acts that qualify are “aircraft sabotage” and “hostage taking.” See 28 U.S.C. § 1605A(a)(1).

                                                           22
plaintiffs has been in Iran’s “custody or physical control” since Manouchehr was released from

prison in July or August 2006.

         Plaintiffs’ counsel has presented creative arguments to get around this statutory

requirement by contending at the evidentiary hearing that the defendants’ alleged ongoing

monitoring and harassment of the plaintiffs renders them “in effect, still within the custody in a

broader sense of this regime, which is threatening to kill them.” See Tr. of Evidentiary Hr’g at

20:19–21. That sense of “custody,” however, is far broader than the text of the statute would

allow. The plain language of the statute contemplates only physical, as opposed to constructive

or psychological, custody or control. See, e.g., Murphy v. Islamic Republic of Iran, 740 F. Supp.

2d 51, 70–71 (D.D.C. 2010) (holding that terrorist bombing was not “torture” under the FSIA

because the perpetrators “did not kidnap or imprison the [victims],” but rather “the contact

between Iranian agents and the victims in this case was fleeting—only the time it took to drive

an explosives-laden truck into a building”). The plaintiffs further cite no authority for the

problematic proposition that verbal or electronic harassment can qualify as “torture” under the

FSIA, even when such harassment arguably causes severe emotional and psychological

damage. 18 The Court thus rejects the plaintiffs’ novel interpretation of the term “torture,” as it is

used in the FSIA and defined in the TVPA.

         Since neither the claimants nor the non-plaintiff victim (Akbar) were “nationals of the

United States” from 1999–2006, during which time the defendants perpetrated the relevant acts

of torture and extrajudicial killing, the plaintiffs do not satisfy the jurisdictional requirements of

the FSIA’s terrorism exception. As a result, the Court lacks subject-matter jurisdiction over any

18
   Indeed, the plaintiff’s broad reading of the term “torture” is contrary to the D.C. Circuit’s holding that acts of
torture must be “sufficiently extreme and outrageous to warrant the universal condemnation that the term ‘torture’
both connotes and invokes.” Price, 294 F.3d at 92. It would significantly dilute the concept of “torture” if that word
encompassed sporadic verbal or electronic harassment, particularly since “torture does not automatically result
whenever individuals in official custody are subject even to direct physical assault.” Id. at 93.

                                                         23
claims against the two “foreign state” defendants: the Islamic Republic of Iran and the

Revolutionary Guard. 19

         B.       The Court Lacks Subject-Matter Jurisdiction Over the Plaintiffs’ Alien Tort
                  Statute Claims

         In their supplemental briefing, the plaintiffs contend that “[j]urisdiction over claims

against Defendants lies in the Alien Tort Claims Act,” see Pls.’ Mem. at 4, also known as the

Alien Tort Statute (“ATS”). That statute provides: “The district courts shall have original

jurisdiction of any civil action by an alien for a tort only, committed in violation of the law of

nations or a treaty of the United States.” 28 U.S.C. § 1350. The Supreme Court has held that the

ATS is “strictly jurisdictional . . . . in the sense of addressing the power of the [federal] courts to

entertain cases concerned with a certain subject.” Sosa v. Alvarez-Machain, 542 U.S. 692, 713–

14 (2004). More particularly, the ATS “allows federal courts to recognize certain causes of

action based on sufficiently definite norms of international law.”                        Kiobel v. Royal Dutch

Petroleum Co., 133 S. Ct. 1659, 1664 (2013).

         In Kiobel, the Supreme Court addressed the question of “whether and under what

circumstances courts may recognize a cause of action under the [ATS], for violations of the law

of nations occurring within the territory of a sovereign other than the United States.” Id. at 1662

(majority opinion). After examining the text and “historical background” of the statute, see id. at

1665–68, the Court held that “the presumption against extraterritoriality applies to claims under

the ATS, and that nothing in the statute rebuts that presumption,” id. at 1669. Set against that

presumption, the Supreme Court held that the “petitioners’ case seeking relief for violations of

the law of nations occurring outside the United States [was] barred.” Id.

19
  Since the Court concludes that neither the plaintiffs nor their deceased brother satisfy the FSIA’s requirement of
being “nationals of the United States” at the time that the acts of torture and extrajudicial killing occurred, the Court
need not address whether the plaintiffs “afforded the foreign state a reasonable opportunity to arbitrate the claim in
accordance with the accepted international rules of arbitration.” See 28 U.S.C. § 1605A(a)(2)(A)(iii).

                                                          24
       In Kiobel, the Nigerian petitioners were suing two foreign holding companies under the

ATS—Royal Dutch Petroleum Company, incorporated in the Netherlands, and Shell Transport

and Trading Company, incorporated in England—as well as their joint subsidiary, Shell

Petroleum Development Company (“SPDC”), which was incorporated in Nigeria and engaged in

oil exploration and production in a tribal region of Nigeria called Ogoniland. See id. at 1662.

The petitioners were residents of Ogoniland, and they alleged that “after concerned residents of

Ogoniland began protesting the environmental effects of SPDC’s practices, respondents enlisted

the Nigerian Government to violently suppress the burgeoning demonstrations.”                Id.   In

particular, the petitioners claimed that “[t]hroughout the early 1990’s . . . Nigerian military and

police forces attacked Ogoni villages, beating, raping, killing, and arresting residents and

destroying or looting property.” Id.; see also id. at 1663 (listing allegations of petitioners as

including, inter alia, “extrajudicial killings . . . crimes against humanity . . . [and] torture”).

Further, the petitioners alleged that the respondent companies “aided and abetted these atrocities

by, among other things, providing the Nigerian forces with food, transportation, and

compensation, as well as by allowing the Nigerian military to use respondents’ property as a

staging ground for attacks.” Id. at 1662–63.

       According to the Kiobel Court, the petitioners’ claims were predicated entirely on

“relevant conduct [that] took place outside the United States.” Id. at 1669; see also id. at 1678

(Breyer, J., concurring) (observing that “[t]he plaintiffs are not United States nationals . . . [and]

[t]he conduct at issue took place abroad”).        Additionally, although both of the corporate

defendants were incorporated abroad, they had affiliates located in the United States. See id. at

1677 (Breyer, J., concurring) (observing that respondents had “an office in New York City . . .

owned by a separate but affiliated company”); see also Wiwa v. Royal Dutch Petroleum Co., 226



                                                 25
F.3d 88, 93 (2d Cir. 2000) (stating that Kiobel respondents “own subsidiary companies that do

business in the United States”). The Supreme Court majority, per the opinion of Chief Justice

Roberts, held, however, that the petitioners’ claims against these corporate defendants did not

“touch and concern the territory of the United States . . . with sufficient force to displace the

presumption against extraterritorial application,” and therefore those claims did not establish

jurisdiction under the ATS. See Kiobel, 133 S. Ct. at 1669 (majority opinion). 20

         The Supreme Court in Kiobel also “le[ft] open a number of significant questions

regarding the reach and interpretation of the [ATS].” Id. (Kennedy, J., concurring); see also id.

at 1669–70 (Alito, J., concurring) (noting the majority’s “narrow approach,” which “obviously

leaves much unanswered”). In particular, the Supreme Court hinted as to what type of conduct

occurring entirely abroad might confer jurisdiction under the ATS. As discussed above, Chief

Justice Roberts’s opinion for the majority left open the possibility that conduct that “touch[es]

and concern[s] the territory of the United States . . . with sufficient force to displace the

presumption against extraterritorial application” may confer jurisdiction for ATS claims arising

out of conduct occurring abroad. Id. (majority opinion). 21 Also, Justice Kennedy implied that

certain “serious violations of international law principles protecting persons” may rebut the

presumption against extraterritorial application, or at least would “require some further

elaboration and explanation” of that presumption in ATS cases.                             See id. (Kennedy, J.,

concurring). Justice Alito, joined by Justice Thomas, wrote that “a putative ATS cause of action


20
  The Kiobel majority also specified in this regard that the presumption against extraterritoriality is not displaced by
“mere corporate presence” in the United States by the alleged offender. See Kiobel, 133 S. Ct. at 1669.
21
    See, e.g., Mwani v. bin Laden, No. 99-125, 2013 WL 2325166, at *3–4 (D.D.C. May 29, 2013) (finding
presumption against extraterritoriality rebutted in ATS case, post-Kiobel, where bombing of U.S. embassy in Kenya
“impinged the diplomatic mission of the United States,” “directly infringed on the rights of ambassadors,” the events
at issue “were directed at the United States government, with the intention of harming this country and its citizens,”
and perpetrators of attack “were involved in an ongoing conspiracy to attack the United States, and overt acts in
furtherance of that conspiracy took place within the United States”).

                                                          26
will fall within the scope of the presumption against extraterritoriality—and will therefore be

barred—unless the domestic conduct is sufficient to violate an international law norm that

satisfies Sosa’s requirements of definiteness and acceptance.” Id. at 1670 (Alito, J., concurring);

see also Sosa, 542 U.S. at 732 (“[F]ederal courts should not recognize private claims under

federal common law for violations of any international law norm with less definite content and

acceptance among civilized nations than the historical paradigms familiar when [the ATS] was

enacted.”). Finally, Justice Breyer’s concurring opinion, joined by three other Justices, stated

that the ATS would provide jurisdiction where, inter alia, “the defendant is an American

national” or “the defendant’s conduct substantially and adversely affects an important American

national interest, [including] a distinct interest in preventing the United States from becoming a

safe harbor (free of civil as well as criminal liability) for a torturer or other common enemy of

mankind.” Id. at 1674 (Breyer, J., concurring); see also id. (“I would interpret the [ATS] as

providing jurisdiction only where distinct American interests are at issue.”). 22

         Despite these hints, all nine Justices agreed that jurisdiction was lacking on the facts of

Kiobel itself. Even though the respondents in Kiobel had American corporate affiliates and

allegedly orchestrated and incited heinous actions against the Nigerian petitioners (including

extrajudicial killing, torture, and crimes against humanity), the Supreme Court concluded that

there was not a sufficient nexus to the territory or interests of the United States to confer ATS

jurisdiction. 23 In other words, the Supreme Court appears to have set a very high bar for

plaintiffs asserting jurisdiction under the ATS for claims arising out of conduct occurring


22
   Justice Breyer framed this conclusion by stating at the outset that prior Supreme Court precedent “essentially
leads today’s judges to ask: Who are today’s pirates?” and concluding that “[c]ertainly today’s pirates include
torturers and perpetrators of genocide.” Kiobel, 133 S. Ct. at 1671–72 (Breyer, J., concurring).
23
   In this regard, Justice Breyer wrote: “[T]he plaintiffs allege, not that the defendants directly engaged in acts of
torture, genocide, or the equivalent, but that they helped others (who are not American nationals) to do so.” Kiobel,
133 S. Ct. at 1678 (Breyer, J., concurring).

                                                         27
entirely abroad. 24 Hence, although the conduct underlying the plaintiffs’ claims against the

Islamic Republic of Iran and the Revolutionary Guard in the instant case are undoubtedly

egregious, they do not meet the threshold set out in Kiobel. In addition, to the extent that the

plaintiffs seek to pursue claims under the ATS against defendants Ahmadinejad and Khamenei—

the president and Supreme Leader of Iran, respectively—for conduct that occurred entirely

within the sovereign territory of Iran, those claims are also barred under the holding of Kiobel.

As a result, the Court does not have subject-matter jurisdiction to hear such claims, and they

must be dismissed.

         C.       Defendants Khamenei and Ahmadinejad Are Not Real Parties in Interest

         The foregoing discussion has narrowed the scope of this action considerably. The only

claims that arguably remain within the Court’s subject-matter jurisdiction are the plaintiffs’

claims under the TVPA and the plaintiffs’ common-law tort claims, but only insofar as these

claims are pled against the individual defendants Khamenei and Ahmadinejad. 25

         Although the Court lacks subject-matter jurisdiction over Iran and the Revolutionary

Guard, Khamenei and Ahmadinejad are not similarly shielded by foreign sovereign immunity.

See Samantar, 130 S. Ct. at 2283 n.3 (“[W]e hold that the FSIA does not govern whether an

individual foreign official enjoys immunity from suit . . . .”). In Samantar, the Supreme Court


24
  Related to this issue, five days after the Supreme Court decided Kiobel, the Court vacated a decision in a case
called Rio Tinto PLC v. Sarei and remanded the case “for further consideration in light of [Kiobel].” See No. 11-
649, 2013 WL 1704704, at *1 (U.S. Apr. 22, 2013). In that case, an en banc panel of the Ninth Circuit Court of
Appeals held, over a number of full-throated dissenting opinions, that it had jurisdiction over claims of genocide and
war crimes brought pursuant to the ATS, and which arose out of an uprising in Papua New Guinea against a mining
company that resulted in many deaths. See Sarei v. Rio Tinto, PLC, 671 F.3d 736 (9th Cir. 2011) (en banc).
25
   The Court construes the plaintiffs’ claim in the Third Amended Complaint for “Engaging in Terrorism and/or
Providing Material Support to a Terrorist Organization” as a claim under the ATS. See TAC ¶¶ 30–46. Even if
such a claim were not barred by Kiobel, the plaintiffs have presented no evidence in this case to support the
allegation that the defendants “knowingly and substantially assisted Al Qaeda, Hezbollah, Taliban, and other
terrorist groups and nation states and their collaborators to commit acts that violate clearly established international
law norms.” See id. ¶ 45. Indeed, the plaintiffs have demonstrated no connection between their injuries and the
actions of terrorist groups such as al Qaeda and Hezbollah.

                                                          28
held that the FSIA does not apply to claims brought against individual officials of a foreign

sovereign. See id. Instead, the Court held that common-law foreign sovereign immunity

principles should be applied to determine whether a particular official is entitled to immunity.

See id. at 2284, 2289 (“[W]e do not think that the [FSIA] codified the common law with respect

to the immunity of individual officials.”); see also id. at 2292 (“[W]e think this case, in which

respondents have sued petitioner in his personal capacity and seek damages from his own

pockets, is properly governed by the common law because it is not a claim against a foreign state

as the Act defines that term.”).

        One of the specific concerns that Samantar discussed in arriving at this holding was “the

risk that plaintiffs may use artful pleading to attempt to select between application of the FSIA or

the common law.” Id. at 2292. The Supreme Court dismissed these concerns by pointing out all

of the hurdles faced by plaintiffs seeking to bring claims against individual foreign officials. See

id. One of the hurdles discussed in Samantar was that “it may be the case that some actions

against an official in his official capacity should be treated as actions against the foreign state

itself, as the state is the real party in interest.” Id. In support of this statement, the Samantar

Court cited the statement from Kentucky v. Graham that “an official-capacity suit is, in all

respects other than name, to be treated as a suit against the entity. It is not a suit against the

official personally, for the real party in interest is the entity.” 473 U.S. 159, 166 (1985) (citation

omitted). The question left open by Samantar, however, is which category of “actions against an

official in his official capacity should be treated as actions against the foreign state itself.” See

Samantar, 130 S. Ct. at 2292. Without attempting to delineate the precise contours of this

category of cases, the Court concludes that in this case the foreign state of Iran is the real party in

interest, not Khamenei or Ahmadinejad.



                                                  29
       The plaintiffs make clear, both in their Third Amended Complaint and in their briefing,

that they are suing defendants Khamenei and Ahmadinejad in their official, as opposed to their

personal, capacities. See Pls.’ Mem. at 22 (“These officials, acting in their official capacity,

authorized the torture and murder of Akbar Mohammadi as well as the torture of his brother

Manouchehr.” (emphasis added)); TAC ¶ 55 (“Defendants and their agents were acting within

the scope of their office, employment or agency in committing the acts alleged herein, including

the planning and torture and murder of the [sic] Akbar Mohammadi and the torture and

intimidation his family suffered and continues to endure in the United States.” (emphasis

added)). It is apparent that the plaintiffs’ theory of this case is that any actions taken by

Khamenei and Ahmadinejad’s were actions of the Iranian “regime.” See, e.g., TAC ¶ 28 (“This

was an effort by the Defendants to destroy a family and let everyone else know that torture,

infliction of severe physical and mental pain, and death are imminent realities to all those who

fight against [Iran’s] tyrannical regime.”); see also Pls.’ Mem. at 7–12 (contending that this

Court has personal jurisdiction over Khamenei and Ahmadinejad as a result of “the regime[’s]”

contacts with the United States). This theory also fits with the nature of the allegations in this

case, which are essentially that Akbar and Manouchehr were imprisoned, tortured, and in

Akbar’s case killed through state actions performed at the direction of Khamenei and

Ahmadinejad. See, e.g., TAC ¶ 23 (“The prison guards and other agents of the government acted

on direct orders from the Defendants and carried out their official policies of repression,

brutality, torture, intimidation, and murder upon those they deemed enemies of their tyrannical

government.”). As a result, the Court concludes that the Islamic Republic of Iran is the “real

party in interest” in this action, and therefore the claims pled against defendants Khamenei and

Ahmadinejad will be treated as claims against Iran itself. See Samantar, 130 S. Ct. at 2292;



                                                  30
Graham, 473 U.S. at 166; accord Odhiambo v. Republic of Kenya, No. 12-0441, 2013 WL

953432, at *14–15 (D.D.C. Mar. 13, 2013) (dismissing claims against individual defendants

where “the suit [was] in all respects a suit against the Kenyan government”).

         The necessary result of this conclusion is that all of the plaintiffs’ claims must be

dismissed for lack of subject-matter jurisdiction because the plaintiffs cannot demonstrate that

any of the enumerated exceptions to immunity contained in the FSIA apply to this case. See

supra Part III.A. 26


26
  Although the Court dismisses this case on subject-matter jurisdiction grounds, there is also a serious question as to
whether the Court has personal jurisdiction over any of the defendants. As already discussed, the service performed
by the plaintiffs under the FSIA and the Federal Rules of Civil Procedure appear to have numerous defects. See
supra note 11. Deficient service alone would be enough to deprive the Court of personal jurisdiction over all of the
defendants. See, e.g., Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co. 484 U.S. 97, 104 (1987) (“Before a federal
court may exercise personal jurisdiction over a defendant, the procedural requirement of service of summons must
be satisfied.”). Beyond the service issues, however, there is also a serious question as to whether the exercise of
personal jurisdiction over defendants Khamenei and Ahmadinejad would be “consistent with the United States
Constitution and laws.” See FED. R. CIV. P. 4(k).
“Whether the exercise of jurisdiction is ‘consistent with the Constitution’ for purposes of Rule 4(k)(2) depends on
whether a defendant has sufficient contacts with the United States as a whole to justify the exercise of personal
jurisdiction under the Due Process Clause of the Fifth Amendment.” Mwani, 417 F.3d at 11. Due process demands
that, in order to exercise jurisdiction over a non-resident defendant, that defendant must “have certain minimum
contacts with [the forum] such that the maintenance of the suit does not offend traditional notions of fair play and
substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal quotation marks omitted).
Due process also “requir[es] that individuals have ‘fair warning that a particular activity may subject them to the
jurisdiction of a foreign sovereign.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Shaffer v.
Heitner, 433 U.S. 186, 218 (1977) (Stevens, J., concurring)). “Where a forum seeks to assert specific jurisdiction
over an out-of-state defendant who has not consented to suit there, this ‘fair warning’ requirement is satisfied if the
defendant has ‘purposefully directed’ his activities at residents of the forum,” and “the litigation results from alleged
injuries that ‘arise out of or relate to’ those activities.” Id. (footnote, citations, and internal quotation marks
omitted).
In the instant case, the plaintiffs have not established that Khamenei and Ahmadinejad have had “minimum
contacts” with the United States or that they have “purposefully directed” their activities here. As the plaintiffs
point out, the D.C. Circuit has approved of personal jurisdiction in a situation where a terrorist leader and his
terrorist organization “orchestrated the bombing of the American embassy in Nairobi, not only to kill both American
and Kenyan employees inside the building, but to cause pain and sow terror in the embassy’s home country.” See
Mwani, 417 F.3d at 13 (emphasis added). The defendants in Mwani were also engaged in “an ongoing conspiracy to
attack the United States, with overt acts occurring within this country’s borders.” Id. In an earlier case, however,
the D.C. Circuit made clear that “tortur[ing] two American citizens in Libya” was “insufficient to satisfy the usual
‘minimum contacts’ requirement.” See Price, 294 F.3d at 95. Thus, “[t]he Price and Mwani opinions, read
together, suggest that acts of terror or torture committed against American citizens abroad, standing alone, can
support personal jurisdiction only if the defendant expressly intended the effects of the act to be felt in the United
States.” Nikbin, 471 F. Supp. 2d at 73 (emphasis in original). The plaintiffs in the instant case have not presented
evidence that any of the defendants’ actions that took place in Iran were “expressly intended” to have effects felt in
the United States. See id.

                                                          31
IV.      CONCLUSION

         For the reasons discussed above, the Court concludes that it lacks subject-matter

jurisdiction over the plaintiffs’ claims, and as a result the Court must dismiss this case for lack of

jurisdiction.

         An appropriate Order accompanies this Memorandum Opinion.

         Date: May 31, 2013

                                                                 /s/  Beryl A. Howell
                                                                BERYL A. HOWELL
                                                                United States District Judge




Arguably, the Court could still exercise personal jurisdiction over Khamenei and Ahmadinejad with respect to the
plaintiffs’ intentional infliction of emotional distress (“IIED”) claims because, according to the plaintiffs, they
continue to be harassed and threatened in the United States by agents of “the Iranian regime,” who “operate in this
forum and are under the direct orders of [Khamenei and Ahmadinejad].” See Pls.’ Mem. at 10–11. Based on the
plaintiffs’ allegation that “the Iranian regime’s continued presence in their lives have left Plaintiffs unable to
function as human beings,” see TAC ¶ 28, it is not out of the question that at least some portion of the plaintiffs’
IIED claim arises out of the “Iranian regime’s” ongoing contacts with the United States. See, e.g., Calder v. Jones,
465 U.S. 783, 789–91 (1984). Even assuming this theory of personal jurisdiction were viable on the facts of this
case, it would be insufficient to confer personal jurisdiction over Khamenei and Ahmadinejad. Although the
plaintiffs have established that they continue to be harassed and threatened by “the Iranian regime” in the United
States, the plaintiffs have not presented sufficient evidence to support the conclusion that any actions directed at the
United States were carried out with the personal involvement of either Khamenei or Ahmadinejad. The plaintiffs
have presented evidence that Khamenei and Ahmadinejad directed more significant acts, such as detention, torture,
and killing of political dissidents, but the plaintiffs have not shown that Khamenei and Ahmadinejad were personally
involved in less significant actions, such as threatening phone calls and computer hacking. These less significant
actions were the ones allegedly carried out in the United States against the plaintiffs. Without sufficient facts
connecting the ongoing harassment of the plaintiffs in the United States with the personal conduct of Khamenei or
Ahmadinejad, it is doubtful that the Court would be able to exercise personal jurisdiction over Khamenei or
Ahmadinejad consistent with the Due Process Clause.

                                                          32